IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,822-01


                        EX PARTE JOSEPH M. MARRUFO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2008CR0327 IN THE 290TH DISTRICT COURT
                              FROM BEXAR COUNTY

      Per curiam. K ELLER, P.J., filed a dissenting opinion in which K EASLER and
H ERVEY, JJ., joined.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

burglary with intent to commit sexual assault of a child and one count of burglary with intent to

commit sexual assault. He was sentenced to six years’ imprisonment on each count. He did not

appeal his convictions.

        Applicant contends, among other things, that his convictions violate the Double Jeopardy

Clause of the United States Constitution. Applicant’s burglary convictions violate the prohibition
                                                                                                      2

on double jeopardy because he was punished multiple times for a single unlawful entry. See Ex parte

Cavazos, 203 S.W.3d 333, 337 (Tex. Crim. App. 2006). We agree with the trial court’s conclusion

that Applicant has suffered multiple punishments for the same offense. Applicant is entitled to relief.

       Relief is granted. The judgment in Count II, Paragraph A of Cause No. 2008CR0327 in the

290th Judicial District Court of Bexar County is vacated and set aside. All remaining issues

challenging the judgment in count one are denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: April 9, 2014
Do Not Publish